Citation Nr: 0529403	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  97-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.   Entitlement to service connection for hearing loss. 

2.   Entitlement to service connection for tinnitus.

3.   Entitlement to a rating in excess of 30 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which found that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for hearing loss, tinnitus, 
and a skin disorder.

In June 2002 the Board determined that new and material 
evidence had been submitted to reopen the claims for service 
connection for hearing loss, tinnitus, and a skin disorder.  
In May 2003, the Board held that the veteran was entitled to 
service connection for a skin disorder and remanded the 
hearing loss and tinnitus issues to the RO for additional 
development.

By rating in June 2003, the RO established service connection 
for tinea versicolor and rated this disorder as 30 percent 
disabling from September 7, 1995.  The veteran appealed this 
rating.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

In March 1997 and July 1999, the veteran testified at 
hearings at the RO before RO personnel.  In May 2005, he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  Transcripts of the proceedings are 
of record.


FINDINGS OF FACT

1.  The veteran's enlistment examination revealed a 50 
decibel (db) hearing loss at 4000 Hertz (Hz); the preexisting 
right ear hearing disability underwent no increase in 
severity during his period of military service.

2.  Enlistment examination revealed no hearing loss for the 
left ear but subsequent in-service examinations revealed a 35 
db loss at 4000 Hz for the left ear; the veteran's current 
left ear hearing loss cannot be clearly dissociated from the 
left ear hearing loss noted in service.

3.  Tinnitus was noted on one occasion during service and the 
veteran has provided credible testimony that he has continued 
to experience tinnitus following exposure to acoustic trauma 
in service until the present time.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disorder was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 1137, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2004).

2.  A left ear hearing loss disorder was incurred in military 
service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137, 1153, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2004).

3.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159(d), 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in June 2001, 
March 2004, a June 2004 statement of the case (SOC), and by a 
September 2004 supplemental statement of the case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran in the June 2001 and March 2004 
letters what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The June 2004 SOC and September 2004 SSOC 
notified the veteran of the information and evidence needed 
to substantiate the claims and addressed the VCAA "fourth 
element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided with an opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to the claims decided herein either has been obtained or, if 
not, are unobtainable.  In addition the veteran has been 
afforded VA examinations to evaluate his disorders. 

The Board finds that further development is not needed in 
this case with respect to the issues decided herein because 
there is sufficient evidence to decide the claims.

Service Connection -- Hearing Loss and Tinnitus.  The 
veteran's October 1966 induction examination included the 
following audiological results:




HERTZ



500
1000
2000
4000
6000
RIGHT
20
0
10
50
-
LEFT
0
0
-5
5
-

Service medical records in September 1968 reflect that the 
veteran reported ringing in his ears since the night before 
when he heard a very loud band.  Two days later he reported 
that the ringing was gone.  An audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
5
5
5
25
-
LEFT
0
0
0
35
-

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and of 90 percent in the left ear. 

On the February 1969 separation examination, the examiner 
noted that a hearing loss had been reported on the induction 
examination 2 years prior.  However the veteran's hearing on 
the February 1969 separation examination was as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
0
0
0
20
-
LEFT
0
0
0
35
-

The veteran filed his initial claim for service connection 
for a left ear hearing disorder in April 1979.  

The veteran submitted a May 1979 letter from Tom Smith, M.D., 
which noted that he treated the veteran in April 1979 for a 
complaint of ringing in the left ear for the past ten years.  
The veteran reported that a large gun was fired near him 
during service.  No other history of direct trauma was noted 
by the veteran.  The examiner noted both ears were 
essentially normal.  An audiometric examination revealed a 
bilateral very mild notched type of hearing loss, worse on 
the left.  Discrimination was 96 percent on the right and 92 
percent on the left.  Dr. Smith noted that this type of mild 
hearing loss was certainly associated with exposure to loud 
noise.

By rating action in May 1979, service connection for hearing 
loss and tinnitus was denied.  In making that determination 
the RO noted the service records revealed a complaint of 
ringing in the ears after a loud concert of a 2-day duration, 
which resolved after 2 days.  The veteran also had hearing 
loss in the right ear at induction which was not incurred or 
aggravated in service.  In addition the veteran did not have 
tinnitus due to a head injury, concussion, or acoustic 
trauma.

The veteran file a claim in September 1995 to reopen the 
claims for hearing loss and tinnitus

In a September 1996 letter from Dwayne L. Ruggles, M.D., 
North Little Rock Ear Nose & Throat Clinic, P.A., he noted 
that he examined the veteran in January 1990 and again in 
June 1996.  There was an additional high frequency hearing 
loss since the veteran had been initially tested by the 
examiner.  The examiner noted that while the etiology could 
not be determined, hearing aids were prescribed.   

By rating action in October 1996, the RO determined that no 
new or material evidence had been submitted to reopen the 
claims of service connection for hearing loss and tinnitus.

In personal hearings at the RO in March 1997 and July 1999, 
the veteran offered testimony in support of his claims.  He 
testified that he served with a tank unit and was exposed to 
loud noises while participating in field exercises.  One time 
he was on a tank when the tank's gun was fired.  He suffered 
a deep ringing in his ears, which has persisted to this day.  
There were also engine noises from the tracked vehicles and 
tanks as well as simulated explosion noises during the 
training exercises.  In the fall of 1968, he complained to 
doctors of a loud ringing in his ears after listening to loud 
music from a military band concert.  He noticed some changes 
in his hearing towards the end of his tour of duty in Europe.  
The ringing in his ears would not go away.

In June 2002, the Board found that new and material evidence 
had been submitted and reopened the claims.

During an October 2002 VA examination, the veteran reported a 
constant ringing in both ears since 1968 or 1969 secondary to 
noise from a tank firing near him.  He worked from 1978 to 
1994 for the railroad as an electrician stating it was very 
noisy there.  He wore earplugs part of the time, but not 
until he had been there for a while.  He stated that he had 
been told he had hearing loss when he started there.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
50
LEFT
5
5
20
45
45

Average pure	tone thresholds were 24 Hz for the right ear, 
and 29 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear, 
and of 80 percent in the left ear.  The examiner noted normal 
middle ear functions.  There was right ear moderate high 
frequency hearing loss at 4000 and 8000 Hz, and moderate 
sensorineural hearing loss at 3000, 4000, and 8000 Hz in the 
left ear.  

The examiner noted that after service the next report of 
tinnitus was not until a May 1979 letter from Dr. Smith 
stating the veteran reported left ear tinnitus.  He also 
noted that the service documentation stated he had tinnitus 
for only two days after which it stopped, and that the 
veteran had worked near noise since service from 1978 through 
1994.  The examiner opined that based on the evidence it was 
not likely that the veteran's tinnitus was related to 
service.  

Regarding hearing loss, the examiner noted the 50 db right 
ear hearing loss at 4000 Hz upon induction, the report of 
normal hearing upon separation, and the current examination 
results which showed a 50 db loss at 4000 Hz in the right 
ear.  Therefore the examiner concluded there had been no 
progression of hearing loss at that frequency for the right 
ear from October 1966 to the present.  He opined that if the 
left ear hearing was normal upon induction and separation, 
any current left ear hearing loss was not likely to be as a 
result of service.

In a Travel Board hearing at the RO in May 2005, the veteran 
testified that he had been with an officer checking out a 
slow firing tank, when the tank's gun was fired.  He suffered 
a deep ringing in his ears, which has persisted to this day.  
He reported that after service he had worked as an 
electrician for the railroad. 

The file contains extensive private treatment records from 
1990-2001 from Dr. Ruggles, North Little Rock Ear Nose & 
Throat Clinic, P.A.  These records reveal that the veteran 
initially complained of hearing loss and tinnitus in January 
1990.  A December 1997 entry noted that the ringing in his 
ears was still present and worse in the left ear.  The 
veteran reported that he had driven armor in 1968 to 1969 in 
service.  While on a tank, its gun fired.  The veteran noted 
noise exposure working for the railroad, and tinnitus since 
service.  

A record dated January 1998 reflects that it was noted that 
the veteran's high frequency hearing loss could be from past 
exposure to acoustic trauma.

In a letter dated in June 1999, Gilbert C. Evans, M.D., noted 
that the veteran reported that during service while in 
training a tank fired its cannon while he was on one side and 
in front of it.  He stated that he experienced a sudden pain 
in both ears and a period of decreased hearing and tinnitus.  
His hearing had improved a little since then but his tinnitus 
continues.  The physician offered his opinion that the 
veteran was truthful.  His memories were consistent.  

The file also contains lay statements dated in June 2003 from 
the veteran's wife, and one from a Ms. [redacted], noting that 
the veteran had a hearing problem since she knew him in 1972. 

Criteria/Analysis.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  VA regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  If a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
sensorineural hearing loss become manifest to a degree of ten 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Thus, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran essentially contends that he was exposed to 
armored vehicle noise and cannon fire during military 
service.  The service medical records reveal that a right ear 
hearing loss existed prior to service.  Subsequent 
audiological examination, including examination at discharge, 
establish that the right ear hearing loss which had been 
noted at entrance did not increase in severity during 
service.  In fact, examination in October 2002 revealed that 
the 50 db loss at 4000 Hz noted when the veteran was examined 
for service had not increased in severity, but instead 
remained at 50 db.  The examiner concluded that there had 
been no progression of the hearing loss and that any current 
right ear hearing loss was not related to service.

The service medical records reflect that no hearing loss was 
detected for the left ear when the veteran was examined for 
service but that a 35 db loss at 4000 Hz was present on 
subsequent in-service examinations, including the discharge 
examination.  Thus, while the veteran's left ear hearing was 
within normal limits according to VA criteria, the service 
records demonstrate that he had a left ear hearing loss which 
began during his military service.  See Hensley, supra.  In 
the opinion of the Board, the currently documented left ear 
hearing loss cannot be clearly dissociated from the left ear 
hearing loss which was documented in the service medical 
records.  Accordingly, service connection is warranted for 
left ear hearing loss.

The service medical records document complaints of tinnitus.  
However, chronicity was not established at that time.  
Accordingly, continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In the opinion of the Board, the veteran has established 
continuity of symptomatology for the tinnitus by his hearing 
testimony.  The Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Considering the benefit of the 
doubt doctrine, the Board finds that the veteran's current 
tinnitus cannot be dissociated from the tinnitus noted during 
service and the continuing tinnitus the veteran has 
experienced since his exposure to acoustic trauma during 
service.  Accordingly, service connection for tinnitus is 
warranted.


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Increased Rating -- Skin Disorder.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
tinea versicolor is to be considered during the entire period 
from the initial assignment of the rating, i.e., September 
1995, to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Prior to the examination in October 2002, there are almost no 
pertinent medical records reflecting complaints or findings 
regarding the skin disorder.  

In May 1979, Dr. Jones noted that the veteran had been 
intermittently bothered by eruptions which remained pruritic, 
particularly in the summer.  He noted involvement of the 
chest, arms, and back, characteristic of tinea versicolor.  

The next medical records reflecting pertinent information is 
dated in September 1996 and indicates that examination 
revealed that the veteran's tinea versicolor involved 10 
percent of his back area, with some involvement also of the 
right shoulder.  Additional medical records dated in 1996 
reflect that he was seen for complaints of chest pain, low 
back pain, left shoulder pain, and depression, but contain no 
pertinent information regarding the skin disorder.

The report of the October 2002 VA skin examination reflects 
that the examiner noted a 25 to 30 percent total body surface 
area involvement of hyperpigmented somewhat scaling macules 
on his back, chest, and buttock which appeared to be well 
controlled with treatment.  

In an October 2003 letter, Dr. Evans noted that modesty on 
the October 2002 VA examination caused the veteran to failed 
to pull his trousers down.  This prevented the examiner from 
noticing that macules extended down his thighs to his knees 
giving him about 25 to 60 percent involvement of the entire 
body surface.

In a May 2004 letter, George A. McCrary, M.D., noted that he 
had treated the veteran since 1972 for tinea versicolor.  He 
estimated that approximately 50 percent of the veteran's body 
was involved.  

In view of the fact that the Board must evaluate the severity 
of the veteran's tinea versicolor during the period from 
September 1995 to the present time, and the statement from 
Dr. McCrary which indicates that additional pertinent medical 
records may be available reflecting the severity of the 
veteran's skin disorder from 1972 to the present, this issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC., for the following action:

1.  Appropriate efforts should be made to 
obtain medical records from Dr. McCrary 
regarding treatment for the veteran's 
skin disorder from 1972 to the present.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


